DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 04/20/2022.
Applicant’s cancelation of claims 2-4, 8, and 10-11 is acknowledged and require no further examining.  Claims 1, 5-7, 9, and 12 are pending and examined below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Sebald on 06/30/2022.

Claim 12, line 2, the phrase “according to” is removed.

Response to Arguments
The Amendments filed on 04/20/2022 have been entered.  Applicant’s cancelation of claims 2-4, 8, and 10-11 is acknowledged and require no further examining.  Claims 1, 5-7, 9, and 12 are pending in this application.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the Claims, Examiner withdraws the Drawing objections.

In response to the arguments of the objections towards the Claims, in view of the amendments to the Claims, Examiner withdraws the Claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the Claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Drocco et al. (2011/0010255) modified by references Kikuchi (DE 3507294) and Owen et al. (7,845,149), in view of the amendments of the Claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 1, 5-7, 9, and 12 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Drocco et al. (2011/0010255) disclose a working line comprising: a first manipulation station; a least one working station; a second manipulation station; and a transportation system, wherein the at least one working station is between said first manipulation station and said second manipulation station.
The prior art reference Kikuchi (DE 3507294) disclose a working line comprising: a first manipulation station; at least one working station; a second manipulation station; and a movement system, wherein said movement system comprises: at least one movement device; and at least two conveyance system, and wherein said manipulator is adapted to manipulate the cover, removed from a container, to associate the cover with the same container, thereby closing said container.
The prior art reference Owen et al. (7,845,149) disclose a manipulation system comprising an anti-dripping system.
However, Drocco et al. in view of Kikuchi and Owen et al. is not found to disclose said at least two conveyance systems are adapted to overturn said cover and/or lid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 1, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731